J-S01008-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellee                :
                                           :
             v.                            :
                                           :
THEODORE STEVE GRIER, a/k/a                :
STEVEN GRIER,
                                           :
                   Appellant               :           No. 121 WDA 2014

           Appeal from the PCRA Order entered on January 14, 2014
              in the Court of Common Pleas of Allegheny County,
                Criminal Division, No. CP-02-CR-0007431-2004

BEFORE: GANTMAN, P.J., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED FEBRUARY 5, 2015

        Theodore Steve Grier, aka Steven Grier (“Grier”) appeals from the

Order denying his Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        The PCRA court set forth the relevant factual and procedural history in

its Opinion, which we incorporate herein by reference.       See PCRA Court

Opinion, 9/22/14, at 1-3 (unnumbered).

        On appeal, Grier raises the following issue for our review: “Whether

[Grier] was entitled to a new trial based upon the after-discovered evidence

of Taili Thompson [(“Thompson”),] who would testify that all drugs found at

the bar belonged to [] Thompson and not [Grier], [Grier] had no drugs on



1
    42 Pa.C.S.A. §§ 9541-9546.
J-S01008-15


him, and [Grier] did not assault any officers?”      Brief for Appellant at 3

(capitalization omitted).

      Grier points out that he presented Thompson as a witness at trial, but

that Thompson was deemed “unavailable” because he invoked his privilege

against self-incrimination.   Id. at 12        Grier asserts that Thompson

reasserted his willingness to testify on Grier’s behalf in an Affidavit dated

February 6, 2013, but could not recall if he ever communicated to Grier a

willingness to testify prior to executing the Affidavit. Id. Accordingly, Grier

claims, he has complied with the PCRA timeliness requirements. Id. at 12-

13. Grier points out that, at the evidentiary hearing conducted by the PCRA

court, Thompson testified that Grier did not assault any officer, did not

possess any drugs, and the drugs found at the bar belonged to Thompson.

Id. at 13-14.    Grier asserts that, when he saw police entering the bar,

Thompson dropped the drugs on the floor, near Grier.        Id. at 14.   Grier

contends that Thompson’s testimony constitutes exculpatory evidence

which, if believed by the fact finder, would have resulted in a different

verdict. Id. at 16-18.

      The PCRA court set forth the relevant law, addressed Grier’s claim, and

concluded that it lacks merit for the reason that Grier could have raised the

issue previously. See PCRA Court Opinion, 9/22/14, at 3-5 (unnumbered).

We agree with the sound reasoning of the PCRA court, and affirm on this

basis. See id.



                                  -2-
J-S01008-15


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/5/2015




                          -3-
Circulated 01/22/2015 04:15 PM
Circulated 01/22/2015 04:15 PM
Circulated 01/22/2015 04:15 PM
Circulated 01/22/2015 04:15 PM
Circulated 01/22/2015 04:15 PM